The opinion of the court was delivered by
Beasley, Chief Justice.
My examination of this case lhas resulted in the conviction that the judgment before us ••should be reversed.
The facts necessary to explain the view thus taken are' briefly these:
■ The defendant in error, Christie, was in the employment of Wharton, the plaintiff in error, and this suit is brought by the former for the wages stipulated for in the contract creating •such relation, the ground of action being that he had been unlawfully discharged from the employment, and that consequently he had a right to such agreed wages.
■ The jury has found that the discharge in question was unjustifiable, and, of course, that fact is, at this stage of the proceedings, to be assumed. Thus far there is no difficulty in the case. The trouble arises from the step in the business next taken. The testimony of Mr. Christie, the employe, himself narrates the transaction relating to his discharge, and there is no conflict in the evidence on the subject. The record •exhibits the following questions and answers, the Mr. Constable here mentioned being the duly áuthorized agent of the •employer, the plaintiff in error :
“ I told him,” said Mr. Christie, “ that Mr. Wharton (his •employer) had forbade me from doing any office work.”
*608“Q. Well, what did he say?
“A. Mr. Constable said if I did not make out the estimates-that he would discharge me. * * * I refused, and he-discharged me.
“Q. Then what followed?
“A. The writing out of a piece of paper, and that was-written out for protection—for me to get work elsewhere if I wanted to apply to any other of these glass men.
“Q. How did you happen to write out the piece of paper?'
“A. Well, through Mr. Constable’s dictation.
“Q. Did he tell you to write it out?
“A. Yes, sir.
“ Q. What-was it designed for ?
“A. For me to get employment elsewhere.
“Q.- Explain what you have in mind about that.
“A. Elsewhere would be into any other establishment.
“Q. Well, you say to get you employment. Explain all that was said on the subject between you and Mr. Constable ?
“A. Well, a man going to be employed at any other works in the capacity that I had served Mr. Wharton, and being discharged, and it being known, he could not get any other employment.
“Q. Just tell us what occurred. What was said between you and Mr. Constable about it, as nearly as you can recollect it?
“A. Well, it was in words just like this: that this would be of assistance to assist me in getting work—this discharge;, or this piece of paper—and my discharge would be kept secret and nobody would' know anything about it; that is what-were the words that passed between us;”
The piece of paper here referred to was in these words, viz. r
“ Camdejst, September 14th, 1882.

“Mr. Joseph Wharton:

“I hereby resign my position as inside manager of glass works, to take effect from September 8th.
“ (Signed) J. J. Christie.”
*609Tins writing was then delivered by Christie to Constable, and was accepted by him and retained until produced at the trial.
From this narration, which is the plaintiff’s own, and was in nowise controverted, it will be observed that the legal question thus presented by these facts is, whether an employe can be permitted to set up that his contract of employment still continues to subsist after he has, in writing, voluntarily presented to his employer his written resignation, which has been accepted?
It is to be noted, that when the resignation in the present instance was executed, this was the situation, regarding it from the employe’s own point of view: the contract of employment was still in force as it had in nowise been impaired ■or ended by the antecedent illegal discharge, and in this attitude of things he himself, by his own voluntary act, put an end to it. I say by his own voluntary act, because there is and can be no pretence that there was either fraud or duress in the transaction.
The inquiry, therefore, presses, on what ground can a resignation of this character be avoided or annulled ? Why is it not utterly conclusive?
This resignation was a contract in writing between these parties, and it could not be altered by parol. The object or purpose of it was entirely legal, nay even laudible, as it was designed to enable the employe, who, at the worst, had committed but a slight offence, if he had committed any, to seek for employment elsewhere without the stigma placed upon him of having been discharged by his late master for imputed disobedience. The employe had, upon being illegally discharged, the option either to yield to it or to resist, and he chose the former of the 'alternatives, and evinced such election in the conclusive form of a written resignation.
It seems to me, upon the plainest principles of law, that, after such an act as this, the employe was utterly precluded from asserting in a court of law that the contract between himself and,his employer still continued in existence..
*610On this ground the motion to non-suit, made at the trial, should have prevailed.
And this error ran into the charge of the trial judge. ■ The jury were told, using the judicial language: “If Wharton, the employer, considered that Christie had been discharged— not that he had resigned, but considered that he had been discharged—then the fact of the existence' of this paper, signed by Christie, purporting to be a resignation,- does not necessarily prevent his right to recover, unless you consider that it waá a resignation, or unless you consider that it was an acquiescence in his discharge.”
Thus the question' whether the paper, purporting to be a resignation, was such or not was left to the jury. There was no question made as to the execution of the paper; its terms were as clear as they could possibly be, so that the question whether it was a resignation or not was purely a legal one, and yet that question was to be settled by a verdict.
It seems to me that the error pervading the entire charge on this subject was this: that the validity of the resignation depended upon the ideas that were entertained by Wharton, the ■employer, with respect to the fact whether Christie was to be ■considered as a discharged man or as one who had voluntarily ¡retired.
The evidence in this connection was th.is: Mr. Christie relatéis'that a few days after his discharge by Constable, the agent, he called on his employer himself, and, referring to his discharge, he says : “ I asked Mr. Wharton to give me an explanation of it. He said, ‘ Well, he- had received my resignation. I told him I had been' discharged and gave my resignation after I was discharged, to save my resignation.” He was told to call again, and Mr.. Wharton then refused to reinstate him, and said “ that Mr. Constable had the authority to do as he did do.”
The instruction at the trial on this head' thus proceeded : “But if, on the other hand, Mr. Wharton understood that Constable had discharged Christie, and if Wharton ratified that discharge, for what he conceived to be proper cause-, then he *611was not deceived by this paper writing, because he did not -consider that the man had voluntarily retired. He considered him as a man'who had been compulsory discharged. You will see the distinction between relying on the paper and relying on a discharge.”
Now, I must think this was a plain error in law, because whatever Mr. Wharton thought on the subject referred to -could not by any possibility have any effect whatever. At the time of this reported conversation it is undeniable that the contract between himself and Mr. Christie was at an end, -either by the operation' of the discharge or by that of the resignation, or of both. Doubtless Mr. Wharton thought at the ■time that the discharge was legal, and he in effect says so, but how did such belief or such expression of it affect in any degree whatever the resignation ? Suppose he had directly said that the discharge was legal, and therefore the resignation was in-•efficacious, would that have cancelled the resignation? It ■does not seem to me that any one would claim that such would be its effect. The question can be readily tested. Let it be supposed that, upon reflection, Mr. Wharton had concluded that the discharge in question was unwarrantable and had notified Mr. Christie to return to his service under his contract, on refusal would a suit have lain ? Certainly it is undeniable'that to such á suit by the employe the resignation which had been accepted by the employer would have been a •conclusive bar. If this be so, it necessarily follows that if the employer be barred'by this instrument'so must.the employe be barred;
The question thus presented is of importance, for it relates to the legal efficacy of written- agreements'. This resignation was a written agreement; it purported to be absolute for all pmrposes on its face; its legal effect was to destroy the contract then existing between this'employer and this'employe; and yet on this trial the jury has been permitted to say'that this paper does not contain the real uuderstanding'of these parties; •that, contrary to the plain statement of the writing, they did *612not intend to affect in any degree the relationship between themselves as employer and employe.
My conclusion is that this rule, if adopted in’ practice,, will, in a most disastrous manner, affect the legal department to which it relates, and will greatly deprive written contracts of that'impregnability to the assaults of parol evidence which it has ever been the policy of the law to impart to them.
From these considerations I am led to vote to reverse this judgment.